898 F.2d 145Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William H. HARPER, Plaintiff-Appellant,v.INTERNATIONAL UNION;  United Mine Workers of America PensionTrust;  Richard L. Trumka;  Cecil R. Roberts;John J. Banovic, Members, Pension TrustCommittee, Defendants-Appellees.
No. 89-2146.
United States Court of Appeals, Fourth Circuit.
Argued:  Jan. 10, 1990.Decided:  Feb. 27, 1990.

Appeal from the United States District Court for the Southern District of West Virginia, at Beckley.  Elizabeth V. Hallanan, District Judge.  (CA-87-1132-5)
H. John Taylor, Rand, West Virginia, for appellant.
Deborah Stern, International Union, UMWA Pension Plan, Washington, D.C., for appellees.
On Brief:  Robert H. Stropp, Jr., International Union, UMWA Pension Plan, Washington, D.C.;    Webster J. Arceneaux, III, Mcintyre, Haviland & Jordan, Charleston, West Virginia, for appellees.
S.D.W.Va.
AFFIRMED.
Before K.K. HALL, Circuit Judge, and WALTER E. HOFFMAN and ROBERT R. MERHIGE, Jr., Senior United States District Judges for the Eastern District of Virginia, sitting by designation.
PER CURIAM:


1
William H. Harper appeals the district court order dismissing his action brought under the Employee Income Retirement Security Act of 1974, 29 U.S.C. Secs. 1001 et seq.    After review of the briefs and record, and after consideration of oral argument, we find this appeal to be without merit.  Accordingly, we affirm on the reasoning of the district court.  Harper v. International Union, United Mine Workers of America Pension Trust, C/A No. 87-1132-5 (S.D.W.Va. July 6, 1989).


2
AFFIRMED.